Exhibit 10.3


 
When recorded, return to:


Jodi Henderson
Titan Iron Ore Corp.
Suite110, 3040 N. Campbell Avenue
Tucson, Arizona 85719




PURCHASE MONEY MORTGAGE


This Purchase Money Mortgage with Power of Sale and Right of Entry and
Possession is dated effective March 30, 2012, and is given by Titan Iron Ore
Corp., a Nevada corporation (“Titan”) to secure the payment of its Promissory
Note in the amount of $6,855,000.00 (the “Note”) payable to Wyomex Limited
Liability Company, dba Wyomex LLC, a Wyoming limited liability company
(“Wyomex”).  The property pledged is located in Albany County, Wyoming, and is
described as follows:


Strong Creek Mining Claims located in Twp. 19, Rge 72
W., 6th Principal Meridian:



 
BLM No.
Name
Subdivision
         
WMC 127756
VAN 1
SW1/4 Sec. 24
 
WMC 127757
VAN 2
SW1/4 Sec. 24
 
WMC 127758
VAN 3
SW1/4 Sec. 24
 
WMC 127759
VAN 4
SW1/4 Sec. 24
 
WMC 127760
VAN 5
SW1/4 Sec. 24
 
WMC 127761
VAN 6
SW1/4 Sec. 24
 
WMC 127762
VAN 7
SW1/4 Sec. 24
 
WMC 127763
VAN 8
SW1/4 Sec. 24
 
WMC 127764
VAN 9
SW1/4 Sec. 24
 
WMC 127765
VAN 10
SW1/4 Sec. 24
 
WMC 127766
VAN 11
SW1/4 Sec. 24
 
WMC 127767
VAN 12
SW1/4 Sec. 24
 
WMC 127744
TI 15
NW1/4 Sec. 14
 
WMC 127745
TI 16
NE1/4 Sec. 14
 
WMC 268116
VAN 13
SE1/4 Sec. 24 & NE1/4 Sec. 25
 
WMC 268117
VAN 14
SE1/4 Sec. 24 & NE1/4 Sec. 25
 
WMC268118
VAN 15
NE1/4 Sec. 24 & SE1/4 Sec. 25
 
WMC 268119
VAN 16
NE1/4 Sec. 24 & SE1/4 Sec. 25
 
WMC268120
VAN 17
NE1/4 Sec. 23 & NW1/4 Sec. 24
 
WMC 268121
VAN 18
NW1/4 Sec. 24
 
WMC 268122
VAN 19
NW1/4 Sec. 24
 
WMC 268123
VAN 20
NW1/4 Sec. 24
 
WMC 268124
VAN 21
NW1/4 Sec. 24 & NE1/4 Sec. 24
 
WMC 268125
VAN 22
NE1/4 Sec. 24
 
WMC 268126
VAN 23
NE1/4 Sec. 24
 
WMC 268127
VAN 24
NE1/4 Sec. 24



 
1

--------------------------------------------------------------------------------

 
 
-and-


A Leasehold Interest evidenced by that certain Mineral Lease Agreement dated
November 12, 2008, by and between Wyomex LLC, a Wyoming limited liability
company, and Chugwater Iron Company, a Wyoming corporation (the “Mineral Lease
Agreement”), relating to surface and mineral rights to the Southeast Quarter of
Section 22, Township 19 North, Range 71 West, 6th Principal Meridian, Albany
County, Wyoming.  The Mineral Lease Agreement was modified and extended by an
Extension Agreement by the parties thereto dated effective February 1, 2012.


TOGETHER with all the improvements erected on the property, and all easements,
rights, appurtenances, rents, royalties, mineral, oil and gas rights and
profits, water, water rights, and all fixtures on or hereafter attached to the
property, all of which, including replacements and additions thereto, shall be
deemed to be and remain a part of the property covered by this Mortgage; and all
of the foregoing, together with said property, are herein referred to as the
“Property.”


COVENANTS.       Titan covenants and agrees as follows:


1.           Payment of Principal and Interest.  Titan shall promptly pay when
due the required payments on the indebtedness as evidenced by the Note and
payments required by the Mineral Lease Agreement (the “Obligations”).


2.           Application of Payments.  Unless applicable law provides otherwise,
all payments received by Wyomex under the Note shall be applied by Wyomex to the
indebtedness payable on the Note.


3.           Charges; Liens.  Titan shall pay, when due, all taxes, assessments,
liens and other charges, fines and impositions attributable to the Property
which may attain a priority over this Mortgage.


4.           Preservation and Maintenance of Property.  Titan shall keep the
Property in good repair and shall not commit waste or permit impairment or
deterioration of the Property.


5.           Due on Sale; Transfer of the Property; Assumption.  If all or any
part of the Property or an interest therein is sold or transferred by Titan in
violation of the terms of the Asset Purchase Agreement between Titan and Wyomex
dated effective March 30, 2012 (“Asset Purchase Agreement”), Wyomex may, at its
option, declare all the sums secured by this Mortgage to be immediately due and
payable.
 
 
2

--------------------------------------------------------------------------------

 


6.           Inspection.  Wyomex or its agent may make reasonable entries upon
and inspections of the Property.


7.           Forbearance by Wyomex Not a Waiver.  Any forbearance by Wyomex in
exercising any right or remedy hereunder, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any such right or
remedy including Wyomex’ right to accelerate the maturity of the indebtedness
secured by this Mortgage.


8.           Remedies Cumulative.  All remedies provided in this Mortgage are
distinct and cumulative to any other right or remedy under this Mortgage or
afforded by law or equity, and may be exercised concurrently, independently or
successively.


EVENTS OF DEFAULT.  Each of the following shall constitute an event of default
(“Event of Default”):


(a)           All or part of the Property pledged is attached, levied upon, or
otherwise seized by legal process, and such attachment, levy or seizure is not
quashed, stayed or released within thirty (30) days of the date thereof.


(b)           The occurrence of any transfer (which is defined as sale, grant,
conveyance, assignment, encumbrance, pledge, hypothecation or transfer of the
pledged Property or any interest therein) in violation of the terms of the Asset
Purchase Agreement.


(c)           The occurrence of any default by Titan of any of its Obligations.


ACCELERATION UPON DEFAULT.  Upon the occurrence of an Event of Default of
payment of the Obligations or any other obligation or payment under the Asset
Purchase Agreement, then Wyomex may, at its option, declare all or any part of
the Obligations immediately due and payable without any presentment, demand,
protest or notice of any kind except as provided in the Note or Asset Purchase
Agreement. In such event, Wyomex may proceed, pursuant to law, to foreclose on
the Property, with the power of sale by advertisement or otherwise as required
by law.


ATTORNEY FEES.  If any or all of the Obligations are not paid when due, or if an
Event of Default occurs, Titan agrees to pay all costs of enforcement and
collection and preparation therefore (including, without limitation, reasonable
attorneys’ fees) whether or not any action or proceeding is brought (including,
without limitation, all such costs incurred in connection with any bankruptcy,
receivership or other court proceedings (whether at the trial or appellate
level), together with interest therein from the date of demand at any rate set
forth in the Asset Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 


GOVERNING LAW.  This Purchase Money Mortgage shall be governed by and construed
in accordance with the laws of the State of Wyoming, without giving effect to
conflict of laws principles.


IN WITNESS WHEREOF, the parties have executed this Purchase Money Mortgage to be
effective as of the day and year first above written.



  TITAN IRON ORE CORP., a Nevada     corporation                     By 
 
     
Andrew Brodkey, President and CEO
 




STATE OF NEVADA                          )
)           ss:
COUNTY OF ___________              )


The foregoing instrument was acknowledged before me this _____ day of March,
2012, by Andrew Brodkey, the President and CEO of Titan Iron Ore Corp., a Nevada
corporation, on behalf of the company.




____________________________________
My Commission
Expires:                                                                Notary
Public
____________________







 
 
4

--------------------------------------------------------------------------------